 SEIU, LOCAL 144Local 144, Hotel, Hospital, Nursing Home and AlliedService Employees Union, SEIU, AFL-CIO andBrooklyn Methodist Church Home Cases 29-CG-12 and 29-CP-318September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 13, 1977, Administrative Law JudgeArthur Leff issued the attached Decision in thisproceeding. Thereafter, the Respondent Union filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local 144, Hotel,Hospital, Nursing Home and Allied Service Employ-ees Union, SEIU, AFL-CIO, New York, New York,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon chargesfiled by Brooklyn Methodist Church Home (BMCH) onDecember 2, 1976, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 29, issued a complaint in Case 29-CG-12, datedDecember 17, 1976, and a complaint in Case 29-CP-318,dated December 23, 1976, against the above-named Union,herein called Respondent or Local 144. The two cases wereconsolidated by order of the Regional Director datedDecember 27, 1976. The complaint in Case 29-CG-12alleges in substance that Respondent, commencing onDecember 2, 1976, engaged in unfair labor practices withinthe meaning of Section 8(g) of the National LaborRelations Act, by directing its members to engage in strikeaction against BMCH without having first given BMCHand the Federal Mediation and Conciliation Service the232 NLRB No. 5requisite 10-day notice of its intention to do so. Thecomplaint in Case 29-CP-318 alleges in substance thatcommencing on December 2, 1976, Respondent engaged inunfair labor practices within the meaning of Section8(bX7)(A) of the Act, by picketing BMCH with an objectof forcing BMCH to recognize and bargain with it as thecollective-bargaining representative of BMCH's mainte-nance and service employees, notwithstanding that anotherlabor organization, District 1199, National Union ofHospital and Health Employees (District 1199) was at thetime the lawfully recognized representative of BMCH'sservice and maintenance employees and a questionconcerning the representation of such employees could notthen appropriately be raised under Section 9(c) of the Act.Respondent filed answers to both complaints denying thecommission of the alleged unfair labor practices. A hearingwas held before me at Brooklyn, New York, on January 17and 18, 1977. Briefs were filed by the General Counsel andby Respondent on February 25, 1977.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONBrooklyn Methodist Church Home (BMCH), a NewYork not-for-profit corporation, operates a nursing homefacility in Brooklyn, New York. During the past year, arepresentative period, it derived gross revenues in excess of$100,000 from its nursing home operations. It purchasedand had delivered to it at its Brooklyn, New York, facilityfrom sources outside the State of New York supplies,goods, and materials valued in excess of $50,000. Respon-dent admits, and it is found, that BMCH is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDLocal 144, Hotel, Hospital, Nursing Home and AlliedService Employees Union, SEIU, AFL-CIO, Respondentherein, and District 1199, National Union of Hospital andHealth Employees, RWDSU, AFL-CIO, is each a labororganization within the meaning of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESOn December 2, 1976, and for some 3 weeks thereafteruntil enjoined by court order, Respondent Local 144picketed BMCH at 1485 Dumont Avenue, Brooklyn, NewYork, the location to which BMCH had moved its place ofbusiness on the date stated. Local 144 is charged in thisconsolidated proceeding with having violated both Section8(b)(X7XA) and Section 8(g) of the Act by engaging in suchpicketing.BMCH, which is licensed by the New York StateDepartment of Health as a skilled nursing home facility(SNF) and as a health-related facility (HRF), has been inexistence for some 100 years. Until December 2, 1976, itwas located at 920 Park Place, Brooklyn, New York. Atthat location it employed immediately prior to December2, 1976, approximately 80 employees, of whom about 6025 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere grouped in an appropriate bargaining unit of serviceand maintenance employees for which District 1199 wasthe duly recognized bargaining representative. The latestcollective-bargaining contract covering that employee unitwas entered into between BMCH and District 1199 inJanuary 1976 for a 2-year term expiring on December 31,1977. The contract expressly provides that it is to apply toany location to which BMCH might move.In January 1975, BMCH was notified by the New YorkDepartment of Health that its physical plant at 920 ParkPlace no longer met certain requirements of the New YorkHealth Code and that its facility would have to be closed ifthe code violations were not corrected. BMCH decidedthat, rather than to undertake the correction of the physicalviolations, it would be more feasible for it to purchase anexistent facility that already satisfied code requirementsand to transfer its operations to that facility.In September 1975, BMCH entered into an agreementwith Bernard Feuer, the owner of Lindenboro NursingHome, a proprietary nursing home located at 1485Dumont Avenue, Brooklyn, New York, to purchase fromFeuer the physical assets of the Lindenboro Home. BMCHagreed to purchase the Lindenboro land, building, equip-ment, furniture, and personal property at that location, butnot any of Lindenboro's other assets; it did not assume anyof Lindenboro's liabilities. The Lindenboro Nursing Homehad been in operation since 1974 or earlier. Its employeeswere represented by Local 144 which had a collective-bargaining contract or contracts with Lindenboro, for aterm expiring November 30, 1976, covering three separatebargaining units -a service and maintenance employees'unit, a registered nurses' unit, and a licensed practicalnurses' unit. Local 144's contract provided that it was tobecome binding upon any entity that assumed ownershipor operation of the Lindenboro facility. The purchaseagreement entered into between BMCH and Feuerexpressly stated, however, that BMCH was not to assumeLindenboro's collective-bargaining agreement with Local144 covering the Lindenboro employees.BMCH's purchase agreement for the lindenboro proper-ty was made conditional upon BMCH obtaining the NewYork Department of Health's approval of the purchasei The Lindenboro Nursing Home had been licensed only as a skillednursing facility.2 Individuals in BMCH's health-related facility are known as residents.Those receiving skilled nursing care are known as patients.3 As an exclusively SNF facility the Lindenboro Home had a certified120-bed capacity, but that capacity was reduced to 113 beds when BMCHtook over the Lindenboro property and converted it to a combined SNF andHRF facility. At its Park Place facility BMCH had a certified 100-bedcapacity. However, it had only about 49 patients and residents housed atthat location when it entered into its purchase agreement with Feuer inSeptember 1975. It was BMCH's intention at that time to maintain thatnumber of patients and residents at Park Place until it moved to its newfacility and to transfer all of its patients and residents to Dumont Avenuewhen it began its operations there. That intention is reflected in the purchaseagreement which provides in one of its sections that the transfer of all ofBMCH's patients willing to relocate at the Dumont Avenue facility was "ofthe essence of this agreement." The agreement also provided, however, inanother section that Lindenboro was to have 70 patients in residence at itsHome when BMCH took over the Lindenboro facility. That provision wasincluded in the purchase agreement because it was anticipated when theagreement was made that, with Lindenboro's then certified bed capacity of120, BMCH would be able to accept 70 patients from Lindenboro aftermoving its entire Park Place population to Dumont Avenue. Because of theagreement and a license from that agency to operate acombined health care facility and skilled nursing facility atthe Dumont location.' The closing date for the purchase,initially set for March 31, 1976, was postponed untilDecember I, 1976, because of an unanticipated delay inobtaining the requisite Department of Health approval andlicense. BMCH formally acquired possession of theLindenboro property at 12:01 a.m. on December 2, 1976.At that time, Lindenboro ceased its operations at DumontAvenue, and, as required by the New York Health Code,surrendered its license to operate a skilled nursing homefacility at that location.BMCH began its operations at the Dumont Avenuefacility on the morning of December 2, 1976. Either on thatday or the next, BMCH moved to its new Dumont Avenuelocation all 33 of its Park Place HRF residents.2At aboutthe same time, BMCH also moved to the Dumont Avenuelocation 15 of its 46 Park Place SNF patients. BMCH tookover from Lindenboro 65 of its SNF patients. Thesepatients were recertified by the Department of Health aspatients of BMCH. BMCH had intended when it enteredinto its purchase agreement with Feuer to transfer to itsnew location all of its patients and residents housed at itsPark Place location. For reasons explained in the marginalnote, BMCH was compelled, however, to exclude 31 of itsPark Place SNF patients from the move to DumontAvenue in December 1976.3 BMCH transferred these 31excluded SNF patients to other nursing home facilities withthe understanding that they would be taken back byBMCH at its Dumont Avenue facility when room for thembecame available.4With the transfer of its operations toDumont Avenue, BMCH discontinued completely itsoperations at Park Place.At Dumont Avenue, BMCH required a larger work forcethan at Park Place. BMCH began its operations at DumontAvenue on December 2, 1976, with 72 service andmaintenance employees. Of these, 52 were BMCH employ-ees transferred from Park Place,s11 were newly hiredemployees obtained through the District 1199 hiring hall,and 9 were newly hired employees obtained from othersources.6None of the 72 was a former Lindenboroemployee. As of the time of the hearing, BMCH'sunexpected delay in obtaining Department of Health approval of thepurchase agreement, BMCH found it necessary for financial reasons to addto the complement of its patients and residents at Park Place while awaitingsuch approval. As a result, BMCH's population at its Park Place facility wasenlarged to 79 by the time of the closing. BMCH attempted to persuadeFeuer, prior to the closing, to reduce the number of Lindenboro patients toan extent sufficient to make room for the transfer of all of BMCH's ParkPlace patients to Dumont Avenue. But Feuer, although agreeable, wasunable to reduce the number below 65, and BMCH could not compel him toreduce the number further, not only because of the stipulation in theagreement, but also because of Department of Health restrictions on thetransfer of skilled nursing care patients. As a result, there was no room at theDumont Avenue facility for the 31 Park Place SNF patients who wereexcluded from the move to Dumont Avenue.4 As of the date of the hearing. two of these patients, for whom beds atDumont Avenue had become available, had been taken back by BMCH.No other new patients or residents had been accepted by BMCH at itsDumont Avenue location.5 BMCH had employed 60 service and maintenance employees at ParkPlace, but 8 of the 60, although offered places at Dumont Avenue, declinedto accept them for reasons of personal convenience.6 BMCH's collective-bargaining contract with District 1199 requiresBMCH to notify District 1199's employment service of all bargaining unit26 SEIU, LOCAL 144complement of service and maintenance employees hadbeen enlarged to 78. The additional six were obtainedthrough the District 1199 hiring hall. BMCH has continuedat all times since the date of the transfer of its operationsfrom Park Place to Dumont Avenue, to recognize District1199 as the exclusive bargaining representative of itsservice and maintenance employees and to give effect tothe 2-year contract with that labor organization that wasentered into in January 1976.As stated above, on the morning of December 2, 1976,the first day of BMCH's operations at the Dumont Avenuelocation, Local 144 established a picket line at BMCH'sDumont Avenue premises, and continued to maintain thatpicket line until it was enjoined from further picketingsome 3 weeks later by order of the District Court for theEastern District of New York. The pickets carried signsdeclaring, without more, that BMCH was "unfair to Local144." After the picketing began, Local 144 did notcommunicate to BMCH the objectives of its picketing. Itsreasons for picketing and the objectives it sought to attainthereby are, however, discernible from the events antedat-ing the picketing to be reported below.When BMCH entered into its purchase agreement withFeuer for the Lindenboro property, it intended to transferto its new location the employees who had worked for it atits Park Place location, but anticipated that it might needas many as 40 or so additional employees to service itslarger facility at Dumont Avenue. BMCH feared that thestaffing of its new facility at Dumont Avenue might giverise to a conflict between District 1199, the bargainingrepresentative of its service and maintenance employees,and Local 144, the bargaining agent of the Lindenboroemployees. In January 1976, with that consideration inmind, George A. Cau, BMCH's labor consultant, askedDoris Turner, District 1199's vice president, to attempt towork out an arrangement with Local 144 to forestall anysuch potential conflict. Turner at that time made it clear toCau that District 1199 expected BMCH at its relocatedfacility to continue to honor its contract with District 1199and to comply with the referral procedures of that contractin recruiting employees for the additional positions thatwould become available. In September, Cau had a furtherconversation with Turner about this matter, in the courseof which Turner modified somewhat her earlier expressedposition, agreeing in effect to waive the contract's jobreferral requirements to allow BMCH to offer to Linden-boro's current employees the 40 or so additional positionswhich BMCH anticipated it would have to fill at DumontAvenue.In late September or early October Cau met with AustinCedeno, Local 144's recording secretary and executiveassistant to its president. The meeting was arranged atCau's request. At this meeting, Cau furnished Cedeno withpertinent details of BMCH's purchase agreement withFeur, as well as the details of BMCH's collective-bargain-ing contract with District 1199. Cau also informed Cedenothat BMCH had been advised by its attorney that it waslegally obligated to continue to honor its contract withjob openings, and to afford the service 48 hours within which to referapplicants for vacancies before BMCH hires from any other source. Thecontract also provides that neither the service, in referring, nor BMCH, inDistrict 1199 after its move to Dumont Avenue. Explainingthat BMCH was anxious to avoid any potential conflictbetween District 1199 and Local 144 that might lead to adisruption of patient care, Cau told Cedeno that BMCHwould be willing to go along with any arrangement thatDistrict 1199 and Local 144 might work out betweenthemselves with regard to employee representation and thestaffing of its new facility. Cau further informed Cedenothat BMCH would have a need for 40 to 45 additionalemployees at Dumont Avenue; that it was prepared tooffer these additional positions to qualified Lindenboropersonnel; and that District 1199 had "reluctantly" agreedto allow BMCH to do so.Cedeno, in response, directed Cau's attention to thesuccessor clause in Lindenboro's contract with Local 144,and demanded that BMCH conform to that clause byretaining all 80 of Lindenboro's employees and recognizingLocal 144 as the exclusive employee bargaining representa-tive when it took possession of the Lindenboro facility. Cautold Cedeno that BMCH could not comply with thatdemand because it had a moral obligation to retain itscurrent employees and a legal obligation to continue tohonor its contract with District 1199. He indicated,however, that there might be room for compromise andreiterated BMCH's willingness to go along with anyalternative arrangement that the two unions might mutual-ly agree upon. Cedeno told Cau to put his thoughts intowriting.Cau followed up that meeting with two letters to Cedeno.In the first, dated October 18, 1976, Cau restated insubstance what he had orally told Cedeno at their meeting,emphasizing that, while BMCH regarded itself as legallybound by its contract with District 1199, it neverthelessthought it only equitable that it consider Lindenboroemployees for placement in the additional positions. Cauadded that although this "would out of necessity causequestions to arise between [Local 144] and District 1199"he felt that "these questions can be worked out between thetwo unions." In his second letter, sent about a week later,Cau listed 40 additional positions that BMCH would needat its new location. Of these, 35.5 were service andmaintenance positions; the others were outside the bar-gaining unit that was covered by BMCH's contract withDistrict 1199. Cau asked that Local 144 inform BMCH "asto what basis (seniority, etc.) you would like us to considerthe current employees of [Lindenboro] for new employ-ment at [BMCH ]." Local 144 did not immediately respondto these letters.About the middle of October 1976, BMCH learned fromthe New York State Department of Health that approval ofits purchase of the Lindenboro facility was imminent. Caucalled Cedeno and told him that BMCH wanted to begininterviewing current Lindenboro employees for placementwith BMCH. Cedeno told Cau to "go ahead." In earlyNovember, BMCH sent its director of nursing, AudreyFlax, to the Lindenboro premises to interview Lindenboroemployees who might desire jobs with BMCH at thatlocation. Flax conducted such interviews on I day only.hiring, shall discriminate against an applicant because of membership ornonmembership in District 1199.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlax told the Lindenboro employees while interviewingthem that, if hired by BMCH, they would be required tojoin District 1199 after 30 days of employments WhenCedeno learned of this that same day, he became angered,demanded of Feuer that he see to it that the interviewswere discontinued on his premises, and threatened strikeaction if this was not done. Upon being advised by Feuerof Local 144's objection and threat, BMCH discontinuedinterviewing the Lindenboro employees.Cau thereupon arranged a further meeting with Cedeno,and Cedeno, in turn, arranged to have Cau meet with Local144's president, Peter Ottley. At these meetings, Caurepeated BMCH's offer of about 40 jobs to Lindenboroemployees, again expressed his belief that Local 144 andDistrict 1199 could work out some accomodation thatwould be mutually agreeable to both unions, and reiteratedBMCH's willingness to go along with any reasonableaccommodation of their respective interests that the twounions might agree upon. The Local 144 officials insisted,however, that BMCH hire all 80 Lindenboro employeesand recognize Local 144 as the employee bargainingrepresentative when it acquired possession of the DumontAvenue premises. When Cau stated that BMCH could notdo so because of its moral and legal obligations to itsemployees and to District 1199, Ottley suggested as theonly way out that BMCH hire all 80 of Lindenboro'semployees plus all 60 of its Park Place employees. Caurejected that suggestion as not economically possible. Themeeting broke up with Cau again offering the 40 jobs andsuggesting that the two labor unions work matters out, andwith Ottley making it clear that Local 144 would accept nocompromise that did not provide as a minimum for therecognition by BMCH of Local 144 and for the hiring byBMCH of all 80 Lindenboro employees.On November 16, Local 144, in a letter signed by itshouse counsel, responded to Cau's letter of October 8.Local 144 asserted that the successor provision in itscontract with Lindenboro required BMCH to retain theLindenboro employees and to recognize Local 144. Theletter demanded of BMCH that it meet at once with Local144 to negotiate a successor collective-bargaining agree-ment to be effective December 1, 1976.Following Local 144's rejection of BMCH's suggestedcompromise solution, Disrict 1199, through Turner, with-drew the permission it had theretofore granted BMCH tooffer jobs to Lindenboro employees without following thehiring hall requirements of the BMCH-Local 1199 con-tract. Thereafter, BMCH called upon District 1199 to referapplicants for employment to it pursuant to the hiring hallprovisions of the contract. As found above, BMCHobtained II new employees from the District 1199 hiringhall and 9 from outside sources prior to the time that itbegan its operations at its relocated facility.On December 1, 1976, Lindenboro's last day of opera-tions at Dumont Avenue, Local 144 filed an unfair laborpractice charge with the Board's Regional Office, docketedas Case 29-CA-5348, alleging that BMCH had violatedI BMCH's collective-bargaining contract with District 1199 contains aunion-security clause requiring new employees to become members ofDistrict 1 199 after 30 days.I At the time of the hearing, an appeal by Local 144 from the RegionalSection 8(a)(1), (2), and (5) of the Act by recognizingDistrict 1199 as the collective-bargaining agent of itsemployees "at a time when it knew said employees wererepresented by [Local 1441." Following investigation, thecharge was dismissed by the Regional Director as beingwithout merit.8Also on December 1, 1976, Local 144, through itsattorneys, directed a telegram to BMCH, notifying BMCHthat Local 144 would "strike and picket" BMCH's facilityat Dumont Avenue on December 11, 1976. This was theonly notice of picketing ever given BMCH by Local 144.On the evening of December 1, 1976, there was ademonstration, arranged by Local 144, of the Lindenboroemployees at the Dumont Avenue premises. The Linden-boro employees, about 50 in number, congregated in thelobby and blocked the entry of BMCH employees whowere scheduled to report for work at Dumont Avenue at12:01 a.m. on December 2. They did not disperse untilafter BMCH summoned the police. While the demonstra-tion was in progress, officials of BMCH met with officialsof Local 144. The Local 144 officials again demanded thatBMCH recognize Local 144 as the employee representativeunder the successor clause of Local 144's contract withLindenboro and that BMCH take over all of Lindenboro'semployees. The BMCH officials again refused, declaringthat to do so would violate its moral and legal obligation toits employees and to District 1199.At 7 a.m. on December 2, Local 144 instituted itspicketing of BMCH's Dumont Avenue premises that isalleged in this proceeding to have been violative of Section8(b)(7)(A) and Section 8(g) of the Act.Analysis and concluding findingsThe 8(b)(7)(A) violation Under this section it is an unfairlabor practice for a union to picket an employer with anobject of forcing or requiring the employer to recognize theunion as the representative of its employees, where theemployer has lawfully recognized another union and aquestion concerning representation may not appropriatelybe raised at the time of the picketing. The record in thiscase amply demonstrates the presence of all elementsrequired to establish a violation of this Section by Local144.Thus, it is undisputed that District 1199 occupied thestatus of a lawfully recognized representative of BMCH'sservice and maintenance employees when BMCH waslocated at Park Place. District 1199's status in that respectremained unchanged following its move to DumontAvenue. As found above, when BMCH began its opera-tions at Dumont Avenue, it employed 72 service andmaintenance employees. Of these, 52 were District 1199members who had been employed by BMCH at ParkPlace; 20 others were newly hired employees who wererequired to meet BMCH's expanded needs at its newlocation. The move to Dumont Avenue, I find, in no wayimpaired District 1199's previously established status as amajority representative entitled to continuing recognition;Director's dismissal was pending before the General Counsel's Office ofAppeals. I have since been administratively advised that the RegionalDirector's dismissal was sustained by the Office of Appeals.28 SEIU, LOCAL 144it involved no more than a relocation and expansion of theemployee bargaining unit. Nor did the relocation andexpansion of the bargaining unit in any way impair thecontinuing viability of the existing 2-year collective-bar-gaining contract covering BMCH's service and mainte-nance employees that had been entered into by BMCHand District 1199 in January 1976. When Respondentengaged in its picketing the term of that contract still hadmore than a year to run, and under the Board's contract-bar principle, no question concerning the representation ofthe bargaining unit employees could then have beenappropriately raised under Section 9(c) of the Act.The only question that remains, then, is whether Local144's picketing had, at least in part, a recognitionalobjective.9It is Local 144's primary contention that proofof this required element is wanting in this case. There ismore than enough in this record, however, to establish theopposite to be so. Thus Cedeno, Local 144's only witness,although testifying at one point of his examination that thepurpose of the picketing was to protest the "locking out"by BMCH of Local 144 members, conceded elsewhere inhis testimony that "basically" Local 144's dispute withBMCH was "whether 1199 should be entitled to recogni-tion or 144 had a right to recognition." Other circum-stances in this record also leave little doubt that Local 144'spicketing was aimed at least in part at a recognitionalobjective. Thus, as found above, on several occasions priorto the picketing, the last one on the evening before thepicketing began, Respondent's officials at meetings withBMCH representative Cau asserted that the successorclause in Local 144's contract with Lindenboro requiredBMCH to recognize Local 144 as the employee bargainingrepresentative at the Dumont Avenue location, demandedthat its members who were employed by Lindenboro beretained as employees of BMCH when BMCH tookpossession of the Dumont Avenue facility, and alsodemanded that BMCH recognize it as the employees'representative at that facility.10In these circumstances, aninference is reasonably warranted, and I so find, that Local144's picketing was in furtherance of the position it hadasserted and of the demands it had made prior to thepicketing, and which BMCH had rejected.Local 144 contends in its brief that its picketing, even iffound to have been in furtherance of its earlier demands onBMCH, cannot be deemed to have had the recognitionalobjective that Section 8(b)(7)(A) proscribes because in itscontacts with BMCH prior to the picketing it had neverexpressed a desire to bargain for the employees who hadworked for BMCH at Park Place. What it had demanded,it says, was the BMCH give the jobs at BMCH's DumontAvenue facility to Local 144 members, rather than toDistrict 1199 members, and that BMCH recognize andbargain with Local 144 as their representative when the9 The law is, of course, well established that it is not essential for proof ofan 8(b)(7XA) violation that recognition be the only object of the picketing oreven the predominate one; it is enough -as the section itself states -thatrecognition be "an object." See, e.g., Local 3, International Brotherhood ofElectrical Workers, AFL-CIO (Darby Electric Corporation), 153 NLRB 717.722 (1965), enfd. 362 F.2d 232 (C.A. 2. 1966).hO Under applicable principles oflaw relating to employer successorshipsit is clear, of course, that BMCH was not bound by the successor clause inLocal 144's contract with Lindenboro; was not required to retainLindenboro's employees absent an unlawfully discriminatory motive for notjobs it demanded were secured. I find no validity to thatcontention in the circumstances of this case. Realistically,the two demands -one for the jobs, the other forrecognition once such jobs were obtained -can only beviewed as inseparably tied together. It is obvious that Local144 intended, and BMCH understood, that if BMCHyielded to Local 144's picketing for the jobs, BMCH'srecognition of Local 144 was to follow as a matter ofcourse. The Board has held that where, as here, a unionengages in picketing to obtain the mass displacement by itsown members of employees who are represented byanother union that has a lawful contract with the employer,the picketing must be regarded as having an immediaterecognitional objective violative of Section 8(b)7)(A). SeeInternational Longshoremen's and Warehousemen's UnionLocal No. 8 (Waterway Terminals Company), 193 NLRB477 (1971). Although otherwise analagous, the circum-stances in this case are stronger than in the cited case forfinding a recognitional objective, for in the cited case thepicketing union had never specifically stated anythingabout recognition; here it had.Accordingly, I conclude and find on all the evidence thatRespondent Local 144 violated Section 8(bX7)(A) by itsconduct in picketing BMCH.The 8(g) violation This section makes it an unfair laborpractice for a union to picket or strike a health careinstitution without having first given the health careinstitution and the Federal Mediation Conciliation Serviceat least 10 days notice in writing of its intention to picket,stating in such notice the date and the time when thepicketing is to begin. Here, Local 144 concedes that it didnot give BMCH and FMCS the I0-day notice called for bySection 8(g) before it began its picketing of BMCH onDecember 2, 1976. As a defense to the complaint's 8(g)allegation, Local 144 contends that it was excused fromcomplying with the statutory notice requirement because itengaged in its picketing to protest conduct by BMCHwhich it characterizes in its brief as "flagrant unfair laborpractices." The brief defines the "flagrant unfair laborpractices" more specifically as consisting of BMCH's"refusal" to hire Local 144 members for jobs that wereavailable at BMCH's Dumont Avenue facility andBMCH's offer of those jobs instead to members of District1199, conduct which the brief would have it was unlawfullydiscriminatory under Section 8(aX3) of the Act.There is legislative history to support the view thatserious or flagrant unfair labor practices by a health careinstitution may in certain circumstances excuse a labororganization from complying with the 8(g) notice require-ments as a precondition to lawful strike or picketingactivity." I find it unnecessary in this case, however, torule definitely on whether the legislative history is sufficientto overcome the language of Section 8(g) which, literallydoing so; and was not obliged, unless it substantially took over theLindenboro work force, to honor Lindenboro's bargaining obligation toLocal 144. N.LR.B v. Burns International Security Services, Inc., 406 U.S.272 (1972); Howard Johnson Co., Inc. v. Detroit Local Joint Executive Board,Hotel & Restaurant Employees & Bartenders International Union, AFL-CIO,417 U.S. 249 (1974).I1 See, e.g., S. Rept. 93-766, 93d Cong. 2d sess. 4 (1974); H. Rep. 931051, 93d Cong.. 2d sess. 6 (1974): Comments of Senator Taft. 120 Cong.Rec. S73 10 (Daily ed., May 7. 1974).29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDread, allows for no such exception from its noticerequirements. The facts of this case, as fully reportedabove, make it manifestly clear that there is no support inthis record for Local 144's claim that BMCH engaged inunlawfully discriminatory conduct or in any other conductprohibited by the Act, let alone in "flagrant unfair laborpractices" as Local 144 asserts.Thus, it is not open to serious dispute that BMCH had alawful right to transfer all of its bargaining unit employeesat Park Place to Dumont Avenue when it relocated itsoperation at the latter address and to continue to accordDistrict 1199 recognition as the majority representative ofthe employees in the bargaining unit. BMCH's offer, on anumber of occasions, to hire Lindenboro employees,members of Local 144, to fill the additional jobs it hadavailable at Dumont Avenue quite clearly reflects theabsence of any motivation on BMCH's part to discriminateagainst Local 144 members because of their membership inthat union. It is true, as Local 144 stresses in its brief, thatthat offer was not maintained after District 1199 withdrewits earlier waiver of the job referral requirements of itscontract with BMCH. But this did not occur until afterLocal 144 had made it clear that it did not want any of itsmembers to be employed by BMCH subject to the union-security provisions of the BMCH -District 1199 contract,a contract to which BMCH was legally bound to conform.The job referral procedures specified in District 1199'scontract with BMCH were nondiscriminatory on their face,and there is nothing in this record to show that they werenot applied as written. There is thus no basis in this recordfor Local 144's suggestion that BMCH acted unlawfully inutilizing the hiring hall procedures required by its contractwith District 1199 to fill out the employee complement itneeded at Dumont Avenue.Accordingly, I conclude and find that Respondent Local144 violated Section 8(g) of the Act by picketing BMCHwithout first complying with the notice provisions of thatsection.CONCLUSIONS OF LAWI. BMCH is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and is a health careinstitution within the meaning of Section 2(14) of the Act.2. Respondent, Local 144, is a labor organizationwithin the meaning of Section 2(3) of the Act.3. By picketing Brooklyn Methodist Church Homewith an object of forcing or requiring BMCH to recognizeand bargain with and/or to accept Respondent as thecollective-bargaining representative, inter alia, of BMCH'sservice and maintenance employees, at a time whenDistrict 1199 was the lawfully recognized representative ofBMCH's service and maintenance employees and aquestion concerning the representation of such employeesmight not have been appropriately raised under Section9(e) of the Act, Respondent Local 144 has engaged in and12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(bX)(7XA) of the Act.4. By picketing BMCH at its Dumont Avenue facilityin Brooklyn, New York, without first giving 10 days'written notice of such picketing to BMCH and to theFederal Mediation and Conciliation Service, Respondenthas violated Section 8(g) of the Act.5. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom, and from any like or relatedunfair labor practices, and that it take the affirmativeaction provided for in the recommended Order below,which I find necessary to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12.The Respondent, Local 144, Hotel, Hospital, NursingHome and Allied Services Employees Union, SEIU, AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Picketing and threatening to picket Brooklyn Meth-odist Church Home with an object of forcing or requiringsaid employees to bargain with and/or to accept Respon-dent as the collective-bargaining representative of itsservice and maintenance employees, or of any other of itsemployees, in circumstances where the BMCH has lawfullyrecognized another labor organization as the collective-bargaining representative of said employees and a questionconcerning representation may not appropriately be raisedunder Section 9(c) of the Act.(b) Engaging in any picketing, strike, or other concertedrefusal to work at the premises of Brooklyn MethodistChurch Home without notifying in writing BrooklynMethodist Church Home and the Federal Mediation andConciliation Service, not less than 10 days prior to anysuch action, of an intention to engage in such action.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its business offices andmeeting halls, including all places where notices tomembers are customarily posted, copies of the attachednotice marked "Appendix."'3Copies of said notice, onforms provided by the Regional Director for Region 29,after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent upon receiptthereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-"3 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."30 SEIU, LOCAL 144able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Deliver or mail to the said Regional Director a signedcopy of said notice for posting by Brooklyn MethodistChurch Home, if willing.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or threaten to picket BrooklynMethodist Church Home with an object of forcing orrequiring Brooklyn Methodist Church Home to bargainwith and/or to accept us as the collective-bargainingrepresentative of its service and maintenance employ-ees, or of any other employees, in circumstances whereBrooklyn Methodist Church Home has lawfully recog-nized another labor organization as the collective-bargaining representative of said employees and aquestion concerning representation may not appropri-ately be raised under Section 9(c) of the Act.WE WILL NOT engage in any picketing, strike or otherconcerted refusal to work at the premises of BrooklynMethodist Church Home, without notifying in writingthe Brooklyn Methodist Church Home and the FederalMediation and Conciliation Service, not less than 10days prior to any such action, of our intention toengage in such action.LOCAL 144, HOTEL,HOSPITAL, NURSIrN HOMEAND ALLIED SERVICEEMPLOYEES UNION, SEIU,AFL-CIO31